Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An Examiner's amendment to the record appears below to correct issues related to antecedent basis. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
+++++++++++++++++++++++++++++++++++++++++++++++++++++++++++
1. (Currently Amended) A method for creating a photo-realistic 3D model of a scene based on complex Synthetic Aperture Radar (SAR) data associated with [[a]] the scene, the method comprising: 
mapping the complex SAR data associated with the scene to a 3D model of the scene;
suppressing one or more SAR artifacts from the complex SAR data based on the mapping to obtain cleaned complex SAR data; 
resampling the cleaned complex SAR data to generate one or more two-dimensional (2D) SAR images of the scene; and 
generating the photo-realistic 3D model of the scene based on the one or more 2D SAR images of the scene.
7. (Currently Amended) An apparatus comprising: 
at least one processor; and 
at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method for creating a photo-realistic 3D model of a scene based on complex Synthetic Aperture Radar (SAR) data associated with [[a]] the scene, the method comprising: 
mapping the complex SAR data associated with the scene to a 3D model of the scene; 
suppressing one or more SAR artifacts from the complex SAR data based on the mapping to obtain cleaned complex SAR data; 
resampling the cleaned complex SAR data to generate one or more two-dimensional (2D) SAR images of the scene; and 
generating the photo-realistic 3D model of the scene based on the one or more 2D SAR images of the scene.
13. (Currently Amended) At least one non-transitory computer-readable storage medium having encoded thereon executable instructions that, when executed by at least one processor, cause the at least one processor to carry out a method for creating a photo-realistic 3D model of a scene based on complex Synthetic Aperture Radar (SAR) data associated with [[a]] the scene, the method comprising: 
mapping the complex SAR data associated with the scene to a 3D model of the scene; 
suppressing one or more SAR artifacts from the complex SAR data based on the mapping to obtain cleaned complex SAR data; 
resampling the cleaned complex SAR data to generate one or more two-dimensional (2D) SAR images of the scene; and 
generating the photo-realistic 3D model of the scene based on the one or more 2D SAR images of the scene.
+++++++++++++++++++++++++++++++++++++++++++++++++++++++++++

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a method for creating a photo-realistic 3D model of a scene based on complex Synthetic Aperture Radar (SAR) data associated with the scene by: (1) mapping the complex SAR data associated with the scene to a 3D model of the scene; (2) suppressing SAR artifacts from the complex SAR data based on the mapping to obtain cleaned complex SAR data; (3) resampling the cleaned complex SAR data to generate one or more two-dimensional (2D) SAR images of the scene; and (4) generating the photo-realistic 3D model of the scene based on the 2D SAR images of the scene.
The prior art also fails to teach or suggest an apparatus configured to implement the above method, and a computer-readable storage medium storing instructions to implement the above method.
The closest prior art is the NPL titled “3D Reconstruction of Buildings and Vegetation from Synthetic Aperture Radar (SAR) Images” by Kirscht et al. (“Kirscht” hereinafter). Kirscht teaches generating realistic 3D models of buildings based on SAR images (See the abstract). Kirscht, however, is silent about suppressing SAR artifacts to obtain cleaned SAR data, and resampling the cleaned SAR data to generate 2D SAR images on which the realistic 3D models are based, in the manner recited in claims 1, 7 and 13 of the present invention.
Furthermore, Wu et a. (US Publication 2018/0158235; “Wu” hereinafter) teaches removing artifacts from a point cloud representation of an object (See pars. 99 and 100). However, the combination of Kirscht and Wu still does not render claims 1, 7 and 13 obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Thu 8:00 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613